Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 27, 1979, convicting him of attempted burglary in the third degree, upon a plea of guilty, and imposing sentence. By order dated January 28, 1980 this court remitted the matter to the County Court to hear and report on the question of defendant’s mental *627capacity at the time of his plea and sentence, and the appeal was held in abeyance in the interim (People v Catapano, 73 AD2d 975). The County Court has complied with our direction and rendered a report in accordance therewith. Judgment affirmed. No opinion. Mangano, J. P., Rabin, Gulotta and Margett, JJ., concur.